DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This Office Action is in response to applicant’s arguments filed on 1/13/22.  Claims 3-7, 9-13, 17, 19, 22, 25, 28, 30, 32, 34 have been cancelled.  Claims 35-38 have been added.  Claims 1-2, 8, 14-16, 18, 20-21, 23-24, 26-27, 29, 31, 33, 35-38 are pending.  Claims 1, 14, 16, 18, 20, 23, 26 have been amended.  Claims 1-2, 8, 14-16, 18, 20-21, 23-24, 26-27, 29, 31, 33, 35-38 are examined herein.  
Applicant’s amendments have rendered the 102 rejection of the last Office Action moot, therefore hereby withdrawn.
Applicant’s arguments with the remaining rejections have been fully considered but found not persuasive.  They are maintained for reasons of record and modified below due to the claim amendments.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-2, 8, 16, 18, 20-21, 23-24, 26-27, 33, 35-38 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over the following Applications: 
15/346,677 – claims 1-29
16/250,211 – claims 1-4, 8-9, 16, 19, 25-26, 33, 36-38
16/573,371 – claims 1, 18, 28-41
16/749,073 – claims 1, 33
16/778,274 – claims 34-44
16/789,815 – claims 1-4, 10-13, 17-23, 31, 54
16/808,513 – claims 1-20
16/841,097 – claims 1-8, 20-25
16/985,404 – claims 12-13, 43-54
16/998,144 – claims 1, 3-4, 9-11, 13-14
17/011,132 – claims 1-6, 10-15, 17-19, 22-23, 25-27
17/128,634 – claims 1-16
17/167,200 – claims 6, 25-27
17/243,149 – claims 1-17
17/308,610 – claims 31-50

These are provisional obviousness-type double patenting rejections because the conflicting claims have not in fact been patented.

Claims 1-2, 8, 16, 18, 20-21, 23-24, 26-27, 33, 35-38 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over the claims of the following U.S. Patents: 
8,765,732
9,175,331
9,334,527
9,522,152
9,549,931
9,688,665
9,855,275
9,889,138
10,166,238
10,301,290
10,369,155
10,420,775
10,456,407
10,463,671

10,787,440
10,898,490
11,026,949
Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims recite a method of treating cancer in a subject by administering tamezetostat in the claimed dosage amounts.

Response to Arguments
	Applicant argues that the referenced claims do not teach administering the EZH2 inhibitor at a dose corresponding to 60% or 80% of the AUC of the steady state plasma concentration following administration of 1600 or 800 mg twice a day to an adult subject.
	This is not persuasive because this limitation merely refers to a specific dosage amount that is encompassed by the dosage ranges recited in the referenced claims.  Although not specifically referred to as “a dose corresponding to 60% or 80% of the AUC of the steady state plasma concentration following administration of 1600 or 800 mg twice a day to an adult subject,” the actual dosage amount is the same as in the referenced claims.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 8, 14-16, 18, 20-21, 23-24, 26-27, 29, 31, 33, 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Kuntz et al. (US Patent 8,410,088 D2, of record) in view of Kim et al. (US Patent 5,455,044, of record).
The instant claims are directed to a method of treating cancer in a pediatric subject aged 10 years or less by administering tazemetostat to the cerebral spinal fluid.
Kuntz et al. teach methods of treating cancer by administering a compound of formula I (col. 3-8 and claim 1).  A preferred embodiment is compound 12, otherwise known as tazemetostat (exact same structure as in instant claim 2) found in Table 1.  Exemplary cancers include childhood cerebellar astrocytoma, childhood cerebral astrocytoma, childhood lymphomas, childhood leukemia, and other childhood cancers (col. 158, line 47 to col. 160, line 1).  A preferred type of cancer or tumor is 
However, Kuntz et al. fail to explicitly teach subjects aged 10 years or less or administration to the cerebral spinal fluid as well as some of the other claimed dosages.
Kim et al. teach administering therapeutic agents to the cerebral spinal fluid to treat medulloblastoma tumors, which are typically common in children.  This method of administration is surprisingly effective since the therapeutic agent is allowed to persist in the region of the neurological disorder (col. 2, lines 30-60).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have treated medulloblastoma in a young child aged 10 years or less by administering to the cerebral spinal fluid, as taught by Kim et al., tazemetostat, as taught by Kuntz et al., in the claimed amounts.
A person of ordinary skill in the art would have been motivated to treat a young child less than 10 years of age because Kim et al. teach that medulloblastoma are common in this patient population.  A person of ordinary skill in the art would have been motivated to administer the active agents to the cerebral spinal fluid because this is where the tumors are located and the ideal place for the active agent to be most therapeutically effective.  A person of ordinary skill in the art would have been motivated 
Generally, mere optimization of ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “When the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimal or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”  In re Peterson, 315 F. 3d at 1330, 65 USPQ 2d at 1382; lt has been held that it is within the skills in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. In re Boesch, 205 USPQ 215 (CCPA 1980)  MPEP 2114.04 
The Examiner also notes that the limitations drawn to AUC at steady state will necessarily occur when the claimed dosage amounts are taught or suggested by the cited prior art since they are merely mechanisms of action that occurs in vivo when the same claimed active agents are administered to the same claimed patient population in the same claimed dosage amounts.

Response to Arguments
	Applicant argues that the cited prior art does not teach treating a pediatric subject, much less administering the claimed EZH2 inhibitor at the specific dose corresponding to 60% or 80% of the AUC of the steady state plasma concentration following administration of 1600 or 800 mg twice a day to an adult subject.
	This is not persuasive because the patient population described in Kuntz et al. clearly encompass children, since some of the diseases that can be treated include childhood cerebellar astrocytoma, childhood cerebral astrocytoma, childhood lymphomas, childhood leukemia, and other childhood cancers.  With regard to the claimed dosage amounts, Applicant is reminded that Kuntz et al. teaches that dosages can range from 0.01 to 5000 mg/kg per day, 1 to 1000 mg/kg per day, or 1, 3, 10, 25, 50 g per day, which clearly encompass the claimed dosage amounts.  Furthermore, Kuntz et al. teaches that the dosages can be formulated into single or divided doses, and adjusted for the patient’s weight in kg or body surface area in m2, and age in years (col. 185, lines 40-67).  Therefore, it would be obvious for one of ordinary skill in the art to optimize the dosage based on result effective parameters, such as sex, age, weight, overall health, severity of symptoms, etc., absent a showing of criticality or unexpected results.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, can be reached at (571)-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/Yong S. Chong/Primary Examiner, Art Unit 1627